Filed 3/10/15 P. v. Zhu CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139987
v.
CUI QUN ZHU,                                                         (San Francisco County
                                                                     Super. Ct. No. 219608)
         Defendant and Appellant.


         Appellant Cui Qun Zhu challenges her convictions for extortion and attempted
extortion. We affirm.
                                                  BACKGROUND
         Appellant was convicted after a jury trial of two counts of extortion (Pen. Code,
§ 518),1 two counts of conspiracy to commit extortion (§§ 182, subd. (a)(1), 518), petty
theft (§§ 484, subd. (a), 488), grand theft (§ 487, subd. (a)), and conspiracy to obtain
money or property by false pretenses (§ 182, subd. (a)(4)).
         We recite only the facts relevant to this appeal. Appellant and two associates
convinced their victims that ghosts or spirits would physically harm family members
unless the victims brought money and valuables in a bag to be blessed. The victims did
so, handing bags containing money and valuables to appellant’s associate for the
blessing. After the bags were returned to the victims and appellant and her associates had
left, the victims realized their money and valuables were missing.

1
    All undesignated section references are to the Penal Code.


                                                             1
                                        DISCUSSION
       “Extortion is the obtaining of property from another, with his consent, . . . induced
by a wrongful use of force or fear . . . .” (§ 518.) “[T]he elements of the offense are: (1)
A wrongful use of force or fear, (2) with the specific intent of inducing the victim to
consent to the defendant’s obtaining his or her property, (3) which does in fact induce
such consent and results in the defendant’s obtaining property from the victim.” (People
v. Hesslink (1985) 167 Cal. App. 3d 781, 789.)
       Appellant’s sole challenge on appeal is the evidence was insufficient to support
the extortion convictions because the victims did not consent to the permanent taking or
title transfer of their property. It is undisputed that the victims, as a result of the threats
of injury to their family members, consented to give appellant’s associate physical
possession of their property. It is also undisputed that the victims consented only to a
temporary physical possession and did not consent to transfer ownership or title of the
property. Appellant argues this consent is insufficient to constitute extortion. We
disagree.
       Appellant cites no authority for the proposition that, to constitute extortion, a
victim must consent to provide the extorter with permanent possession of and/or title to
the property.2 Indeed, there is authority to the contrary. In People v. Peck (1919) 43
Cal. App. 638 (Peck), the defendant held a gun to the victim’s face and threatened his life.
(Id. at p. 641.) The defendant then demanded the victim deliver money to the defendant
“as ‘a forfeit’—that is, as a guaranty that [the victim] would not institute criminal
proceedings against [the defendant] for the assault the latter made upon him with a deadly
weapon.” (Id. at p. 645.) The victim consented with the understanding that the money
was “to be returned to him if he did not prosecute [the defendant].” (Id. at p. 646.) The
Court of Appeal found this evidence supported a finding “that the money was obtained by
the defendant from [the victim] with the latter’s consent.” (Id. at p. 644.) The fact that

2
  In contrast, cases have held the transfer of title is required for other property crimes.
(See, e.g., People v. Williams (2013) 57 Cal. 4th 776, 788 [“theft by false pretenses
involves the consensual transfer of possession as well as title of property”].)


                                                2
the victim consented only to the defendant’s temporary physical possession of his
property did not preclude a conviction for extortion. Although Peck issued in 1919,
appellant does not question its continued validity. Moreover, the case has been relied
upon for this proposition in recent years. (See People v. Torres (1995) 33 Cal. App. 4th
37, 50 [extortion does not require “a specific intent to permanently deprive the victim of
the property,” citing Peck].)
       Peck is also consistent with modern cases interpreting “property” for purposes of
the extortion statute to include a wide range of property rights. “[A] broad interpretation
is appropriate when construing the term ‘property’ for purposes of extortion.” (People v.
Kozlowski (2002) 96 Cal. App. 4th 853, 866 (Kozlowski).) “Cases and statutes define the
term ‘property’ in the context of theft-based offenses as the exclusive right to use or
possess a thing or the exclusive ownership of a thing. [Citations.] The term is all-
embracing, including every intangible benefit and prerogative susceptible of possession
or disposition. [Citation.] The right to own property implies the right to possess or use a
thing to the exclusion of others.” (Ibid.)
       Kozlowski held a personal identification number (PIN) for a bank card constituted
property for purposes of the extortion statute because “when [the defendants] compelled
[the victims] to reveal their PIN codes, that knowledge destroyed the intangible benefit of
being able to control access to the bank accounts. The intangible property taken—the
PIN codes—were the means to obtain the more tangible property—the bank funds—
contained in those accounts.” (Kozlowski, supra, 96 Cal.App.4th at p. 869.) Kozlowski
relied in part on a case holding that the making of an unauthorized house key constituted
theft, which reasoned that “[e]ven if the victim retains other copies of the key, the
defendant’s unauthorized possession of the stolen key impairs the victim’s right of
ownership—the exclusive possession and use—of the house.” (Id. at p. 868 [discussing
People v. Kwok (1998) 63 Cal. App. 4th 1236].)
       As in Kozlowski, the victims consented to being deprived, albeit temporarily, of a
significant property right: here, the right to exclusive physical possession of their
personal property. This is sufficient for purposes of extortion. We disagree with


                                              3
appellant’s contention that our conclusion will “eviscerate[] the consent element.” The
property right of exclusive physical possession is a significant one precisely because a
transfer of physical possession—even a temporary one—can facilitate theft. It seems
unlikely that people hand over bags of money and valuables to strangers, even with the
caveat that they retain title to the property and expect it to be returned.
                                       DISPOSITION
       The judgment is affirmed.




                                                   SIMONS, J.




We concur.




JONES, P.J.




BRUINIERS, J.




                                               4